DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 05/23/2022 is acknowledged.  The examiner notes that there was a typographic error in the office action sent on 12/21/2021 indicating claims 1-19 when the action should have noted claims 1-12, and apologizes for any confusion this typographic error may have caused.  
Claims 1-4, 6-8 have been amended.  Claims 9-11 have been cancelled. Claims 13-20 have been added.  Claims 1-8 and 12-20 are currently pending. 

Election/Restrictions
Newly submitted claim 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
A method of synthesizing a compound is a distinct method from detecting bioluminescence as bioluminescence is not required for the method of synthesis.  The inventions have materially different designs, modes of operation function and effect, further they do not overlap in scope and are not obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Newly submitted claim 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
A method of synthesizing a compound is a distinct method from detecting bioluminescence as bioluminescence is not required for the method of synthesis.  The inventions have materially different designs, modes of operation function and effect, further they do not overlap in scope and are not obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


 Response to Arguments
In light of the amendment to the claims a new rejection of claim 12 is presented below. Claim 12 is no longer rejected under other grounds of rejection due to its current wording.

Applicant argues that the previous rejections under 35 U.S.C. 112(a) of claims 1-8 and 13-16 are rendered moot by the amendment to the claims.  This arguments are found persuasive in part, the rejections of claims 1-5 and 13-16 under 35 U.S.C. 112(a) are withdrawn.
	Claim 8 remains rejected for the reasons of record, as the claims require a non fungal cell or tissue to comprise the fungal enzyme and thus requires a recombinant enzyme.  
	A new ground of rejection necessitated by amendment for claims 6 and 7 is presented below.  
Applicant argues that the newly amended claims 1-8 and 13-16 are non-obvious over the applications 16479693 and 17135163.   The rejection of these claims is addressed below.    

Terminal Disclaimer
	The terminal disclaimer filed on 05/23/2022 to USP 10584368 was disapproved, please see response sent on 05/24/2022.  The double patenting rejection over this patent remains. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the non-fungal cell of tissue of claim 9, it is unclear what applicant is claiming as claim 9 has been cancelled.  It is thus unclear what the instant claim is limiting and if the terms have antecedent basis.  

Claim Rejections - 35 USC § 112(a) – New matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification and claims as originally filed do not contain a description of an embodiment of a non-fungal cell or tissue comprising 3-hydroxyhispidin or 3-hydroxybisnoyangonin, or one that emits detectable bioluminescence that is not recombinant.  The instant claims are thus broader than any potential description provided, and thus encompass new matter.  
 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The analysis of Written Description stated in MPEP 2163 Provides determining: 1) What the claims as a whole covers; 2) A review of the entire application to understand how Applicant provides support for the claimed invention including each element and/or step; 3) Determination of whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed, including analyzing if a claim drawn to a genus, or more than one embodiment, provides description of a representative number of species to adequately describe the genus or embodiments.  
Regarding claims 8, the claims is drawn to a non-fungal cell or tissue comprising 3-hydroxyhispidin or 3-hydroxyhispidin and a recombinant fungal luciferase 
The specification provides support for the claimed invention by identifying hispidin and bisnoryangonin as precursors of the fungal “luciferin“, through the formation of the 3-hydroxy derivative using a partially purified enzyme to synthesize the 3-hydroxy hispidin.  The partially purified 3-hydroxy hispidin hydroxylase used is isolated from native biolumenscent fungus, no further structural identification is given, nor gene provided. The specification further provides use of the 3-hydroxy hispidin to detect fungal luciferases from extracts of fungus which endogenously produce fungal luciferase.  The fungal luciferases detected are not purified, no structure is given nor gene isolated.  The specification does not disclose an actual reduction to practice of a recombinant organism expressing the enzymes of interest, nor does the specification provide the identity for either of the enzymes required in the form of a complete or partial, polypeptide sequence or gene sequence.  The specification provides general methods which might be used for obtaining polynucleotide sequences. Such as the use of cDNA.  
The state of the art is represented by applicant’s application, as well as Oliveira (“Evidence that a single bioluminescent system is shared by all known bioluminescent fungal lineages” Photochemical & Photobiological Sciences, 2012, 11, 848-852/IDS submitted).  Oliveira discloses that an NAD(P)H dependent enzyme produces a compound which is acted upon by the fungal luciferase (Scheme 1), and describes that there has been a lot of uncertainty surrounding fungal bioluminescence and that only recently has it been confirmed that a luciferase is part of the system (Page 849, first full paragraph, and Page 848 last paragraph).  The art does not provide for a gene or enzyme structure of either a fungal luciferase or 3-hydroxyhispidin hydrolase.  
It is the Examiner’s position that applicant has not provided adequate written description to show possession of the claimed method or cell as applicant has not described a recombinant cell expressing either or both of the required enzymes, nor has applicant described a structure of either enzyme or gene from expressing either enzyme from which one of ordinary skill in the art would consider applicant has prophetic possession of the claimed invention.   Further as the sequence or structure of the enzymes required are not known, one of ordinary skill in the art at the time of invention would not consider the applicant to be in possession of functional mutants of the enzymes.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:
Nature of the invention. The invention is drawn to a non-fungal cell or tissue comprising 3-hydroxyhispidin or 3-hydroxyhispidin and a recombinant fungal luciferase. 
Breadth of the claims.  The claims are broad, encompassing all fungal luciferase and all organisms which might be able to express the recombinant enzyme.  The claims further encompass all functional mutants of said enzymes
State of the art.  The state of the art is provided by applicant’s application as well as Oliveira (“Evidence that a single bioluminescent system is shared by all known bioluminescent fungal lineages” Photochemical & Photobiological Sciences, 2012, 11, 848-852/IDS submitted).  The state of the art presented by applicant identifies the chemical compound which had previously been obtained via hot extracts from bioluminescent fungi, and had been used to generate bioluminescence from cold extracts of bioluminescent fungi with the addition of NADH or NADPH to produce 3-hydroxy hispidin which is subsequently used by the luciferase, as demonstrated by Oliveira. The state of the art does not identify a gene which encodes either hispidin-3-hydroxylases and fungal luciferase, nor does the prior art provide a structure or sequence from which a gene encoding such an enzyme may be made. 

Number of working examples and Guidance provided by applicant.   Applicant has provided no working examples of a recombinant organism expressing a fungal luciferase.  Applicant has further not provided a gene or enzyme from which one of ordinary skill in the art might be able to construct a recombinant organism expressing either enzyme. The specification provides general methods which might be used for obtaining polynucleotide sequences. Such as the use of cDNA.  
Level of Skill in the art, Unpredictability of the art and Amount of experimentation required.  The level of skill in the art is high, likely a person possessing an advanced degree and/or laboratory experience.  As noted by Oliveira the unpredictability in the art is high, with there being great uncertainty about the luciferase system of fungi, with the role of a luciferase only being proven “The uncertainty about the participation of a luciferase in fungal BL hampered for decades the understanding of the biochemical pathways involved in light emission. Only recently, the involvement of a luciferase in the fungal BL system was proved, thus confirming the enzymatic nature of fungal BL first proposed in the 1960s by using the classical luciferin/luciferase test, which consists of mixing hot (substrate) and cold (enzyme) water
extracts.11–14 (Page 849), and the system being poorly understood “Despite the excellent progress achieved in the past century in understanding the biological and evolutionary aspects of various bioluminescent systems, there are still some luminous organisms that remain poorly investigated. Bioluminescent fungi are one of those (Page 848).” Oliveira further teaches that bioluminescence is found only in a tiny fraction of fungi spread through four distant lineages “Fungal BL is a common phenomenon seen on land, first described by Aristotle (384–322 BC).3,5 All known bioluminescent fungi are saprotrophic (or rarely plant pathogenic), mushroom-forming species that belong to the Agaricales lineage of the Basidiomycota.6 Over 9000 species representing ca. 350 genera in 26 families comprise order Agaricales.7 It should
be noted that this order is a tiny fraction of Kingdom Fungi that conservatively contains 1.5 million species, although only 100 000 have been formally described to date.8 Of this diversity,
only 71 species have been verified as bioluminescent and they belong to four distantly related lineages (Page 848)”.
	The amount of experimentation required is great.  One of ordinary skill would have to discover the genes responsible for the enzymatic activities claimed, or purify the claimed enzymes and determine their structure and sequence so that a synthetic gene maybe made. Following such experimentation one of ordinary skill in the art would have to further experiment with expression vectors and systems/organism, with no knowledge of what is required for successful expression, or if any post translational modifications are required, and if so what organisms might serve as recombinant hosts. Dependent claims further require recombinant systems to be non-fungal introducing additional experimentation as to what system/organisms might be used to produce active enzyme.   Further experimentation would be required to determine enzymes with similar activities is distantly related fungi with no knowledge of homology which may or may not exist.  
	The amount of experimentation is far beyond that of one skilled in the art at the time of the invention.      

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10584368. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of ‘368 require the use of a recombinant cell to produce recombinant luciferase for the assay, and further claims require hispidin-3-hydroxylases, which one of ordinary skill in the art would find obvious could be recombinant.  Further the enzymes in the method of ‘368 fall within the broadest reasonable interpretation of the instantly claimed biological sample. 

Claims 6-8 and provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16479693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘693 recites recombinant or transgenic organisms which express a gene for fungal luciferase and further claim the luciferin or substrate for said enzyme, which in the case of fungal luciferase is 3-hydroxyhispidn or 3-hydroxybinoryangonin.  This includes within its scope non fungal cells or tissues. 
The claims of ‘693 thus render obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-67 and 80-96 of copending Application No. 17135163 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘163 recites recombinant or transgenic organisms and method of making said organisms which express a gene for fungal luciferase and 3-hydroxyhispidin hydrolase and further claim methods and function or producing bioluminescence in the presence of hispidin or 3-hydroxyhispidin.  Non-fungal cells or tissues fall within the scope of host cells. Further the enzymes ‘163 fall within the broadest reasonable interpretation of the instantly claimed biological sample.
The claims of ‘163 thus render obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657            

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657